Title: To James Madison from Daniel Clark, 12 August 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 12 August 1803
I have been honored with your Letter of the 6th. ulto. and feel the sincerest joy on the accomplishment of an object so dear to the Heart of every American. This important Cession will insure the safety & Prosperity of our Western Country, and I request you will accept my sincere Congratulations on so great an Event. I am now preparing in addition to the remarks lately forwarded you respecting Boundaries &ca a Map of the Western part of the Country with notes on the Settlements and Discoveries of the French in that Quarter which I shall take the earliest Opportunity of forwarding you and presuming there may be other points on which you may desire information I beg you will point them out and such as can be procured here will be transmitted without delay. The news of the Cession gives general satisfaction to the Planters & Spaniards (even in Office) and is disliked by a few of the merchants and lower Classes of the Towns People only, on whom the Prefect has been practising every Art to convince them of the impossibility of such an Event taking Place, and this measure crowns his disgrace by shewing his admirers that the very circumstance which he reprobates so much in his Proclamation (viz the Sale of the Province) has again taken place under the Man whose first thoughts they were led to suppose were occupied with Plans for their Happiness. The name of Bonaparte will now become odious on the Banks of the Mississippi.
I sincerely wish that Possession may soon be taken and all our expectation realized. I have the Honor to remain Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   Letter not found.



   
   See Clark to JM, 26 July 1803.


